     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     RODERICK WILLIAM LEAR,                            Case No. 1:21-cv-00600-BAM (PC)
12                        Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                         ACTION
14     NAVARRO, et al.,                                  FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DISMISSAL OF CERTAIN
15                        Defendants.                    CLAIMS AND DEFENDANTS
                                                         (ECF Nos. 1, 9, 10)
16
                                                         FOURTEEN (14) DAY DEADLINE
17

18    I.     Background

19           Plaintiff Roderick William Lear (“Plaintiff”) is a state prisoner proceeding pro se and in

20    forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21           On July 13, 2021, the Court screened Plaintiff’s complaint and found that Plaintiff stated

22    cognizable claims against Defendants Navarro, Neve, Allison, and John Doe 1 for excessive force

23    for the incident on January 4, 2020 in violation of the Eighth Amendment, but failed to state any

24    other cognizable claims or properly joined claims against any other defendants. (ECF No. 9.)

25    The Court ordered Plaintiff to either file a first amended complaint or notify the Court of his

26    willingness to proceed only on the cognizable claims identified by the Court. (Id.) On July 22,

27    2021, Plaintiff notified the Court of his willingness to proceed on the cognizable claims identified

28    by the Court. (ECF No. 10.)
                                                        1
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 2 of 14


 1    II.     Screening Requirement and Standard

 2            The Court is required to screen complaints brought by prisoners seeking relief against a

 3    governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 4    § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 5    or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 6    relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 7            A complaint must contain “a short and plain statement of the claim showing that the

 8    pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 9    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

10    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

11    Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

12    true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

13    572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

14            To survive screening, Plaintiff’s claims must be facially plausible, which requires

15    sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

16    for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

17    Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

18    is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

19    standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

20            A.      Allegations in Complaint
21            Plaintiff is currently incarcerated in California State Prison, Corcoran (“Corcoran”), where

22    the events in the complaint are alleged to have occurred. Plaintiff names the following

23    defendants: (1) Allison, Correctional Officer; (2) Neve, Correctional Officer; (3) Limon,

24    Correctional Officer; (4) Herrick, Correctional Officer; (5) Villadolid, Correctional Officer;

25    (6) John Doe 1, Correctional Officer; (7) John Doe 2, Control Booth Officer; (8) Jane Doe, Nurse;

26    (9) J. Navarro, Sergeant; and (10) California State Prison, Corcoran. Each individual is sued in
27    their individual and official capacities.

28    ///
                                                           2
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 3 of 14


 1           Plaintiff alleges an Eighth Amendment violation for failure to protect his safety and for

 2    excessive force, retaliation in violation of the First Amendment, Due Process violation, and

 3    failure to provide medical care. Plaintiff alleges as follows.

 4           On January 4, 2020, Defendant Herrick came to Plaintiff’s cell which had a sheet placed

 5    up for privacy. She yelled at Plaintiff and then left. A few minutes later Defendants Neve,

 6    Allison, John Doe 1, and Sergeant J. Navarro came to Plaintiff’s cell and wanted to speak to him.

 7    Plaintiff refused to come out for fear of being assaulted. Defendant Neve told Plaintiff they just

 8    wanted to talk to him. Plaintiff cuffed up and the control booth officer John Doe #2 opened the

 9    cell door.

10           Plaintiff is a disabled inmate with a mobility impairment and on January 4, 2020, used a

11    walker and a wheelchair. Plaintiff has a left shoulder deformity and bone impingement and two

12    shoulder rotator cuff tears. Using his walker had become impossible and Corcoran refused to

13    give him appropriate means of accommodation.

14           Defendant Officer Neve yelled at Plaintiff to use his walker correctly when Plaintiff came

15    out of the cell and grabbed it and Plaintiff almost fell. Defendant Neve tried to open the walker

16    and Defendant J. Navarro told Neve it does not matter.

17           Plaintiff was escorted to the classification room in the adjoining hallway that connected

18    C2 right and left. As soon as the door closed, Sergeant Navarro punched Plaintiff in the face.

19    Plaintiff was brought to the room only to be assaulted so Plaintiff pulled his beanie over his face

20    to protect himself. He was pushed down into a chair. There were four officers in the room and
21    Navarro told them “ok” and they began to punch Plaintiff in the head but could not punch him in

22    the face.

23           They began cursing at him and using racial epithets. He was kicked by someone and

24    tipped the chair to the ground. He was kicked all over, as he curled into a ball. Defendant

25    Navarro had Neve, Allison, and John Doe 1 “open his legs” and Navarro kicked Plaintiff in the

26    testicles, yelling “nigger dicks.” He was kicked over and over, kicked in the ribs over and over,
27    and blood was on the floor from his mouth and nose.

28    ///
                                                         3
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 4 of 14


 1           The assault lasted at least 20 minutes. Someone had picked up a wheelchair, that they had

 2    gotten from Plaintiff’s cell, and tried to slam it down on Plaintiff. Plaintiff rolled over and

 3    reached up to prevent much of the impact but received a gash on his head and hand. This

 4    aggravated his left shoulder injury and pain and bone deformity. He did not get an MRI after this

 5    incident.

 6           Navarro had officers get water bottles and poured water on the spots of blood on the floor

 7    and on Plaintiff’s face, hands and legs, and used a T-shirt to clean Plaintiff’s hands and leg.

 8    Plaintiff was picked up and placed in the wheelchair and punched in the head by Defendant

 9    Navarro who kept yelling profanity. Plaintiff was wheeled toward the pod which passed the

10    nurses station. Plaintiff said the officers had assaulted him and were going to try to cover it up

11    and he was in pain and needed medical treatment. The nurse just rolled her eyes. Plaintiff then

12    pulled the lock lever on the wheelchair and stood up to try to stay at the nurses station. The

13    officers pushed Plaintiff back into the wheelchair, unlocked the wheels and pushed him to the

14    rotunda. But Plaintiff jumped out of the wheelchair and began to beg the nurse to help him, but

15    she stood still and refused to turn around to look at him.

16           Then Plaintiff was thrown on the floor of the assigned pod and officers landed on him and

17    began to punch him all over his body and he began to yell. Someone placed leg chain and a

18    triangle on Plaintiff so he could not jump out of the wheelchair, and was wheeled to his cell.

19           Plaintiff was denied medical care until about 3:30 pm when the nurse passed out

20    medication. The nurse refused to pull him out to examine him, so he said he was suicidal.
21           After this assault, Officers Villadolid and Limon began to harass Plaintiff by not feeding

22    him and tampering with and destroying his legal mail. On January 4, 2020, and January 6, 2020,

23    Limon refused to give Plaintiff a dinner tray. On January 28, 2020, Limon and Villadolid went

24    into Plaintiff’s cell and confiscated all his outgoing legal mail and refused to return it and said it

25    was because of “filing lawsuits.” His legal mail has not been returned.

26           On February 14, 2020, Plaintiff left to undergo a spinal fusion surgery, and on January 26,
27    2020 was housed in the Corcoran infirmary. Defendant Herrick was assigned to work there and

28    implemented a policy amongst her peers to isolate and harass Plaintiff my mocking him for
                                                          4
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 5 of 14


 1    having him been assaulted on January 4 and that she had it covered up.

 2            On March 16, 2020, Defendant Navarro and another officer left their assigned post to go

 3    to Plaintiff’s cell to brag about assaulting him on January 4, 2020 and that Plaintiff’s appeal “does

 4    nothing.” Defendant Navarro threatened to “fuck him up” again and Hurtado and Mammon

 5    covered it up.

 6            Plaintiff alleges Defendants John Doe 2 and Jane Doe failed to intervene. John Doe 2 was

 7    the control officer and could have activated his alarm. Jane Doe saw blood all over plaintiff and

 8    failed to treat him.

 9            Plaintiff does not allege the remedies he seeks in this action.

10            B.       Discussion

11                     1.     Federal Rule of Civil Procedure 8

12            Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

13    statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

14    Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause

15    of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

16    (citation omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a

17    claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

18    at 570). While factual allegations are accepted as true, legal conclusions are not. Id.; see also

19    Twombly, 550 U.S. at 556–57.

20                     2.     Federal Rules of Civil Procedure 18 and 20
21            Plaintiff may not bring unrelated claims against unrelated parties in a single action. Fed.

22    R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith,

23    507 F.3d 605, 607 (7th Cir. 2007). Plaintiff may bring a claim against multiple defendants so

24    long as (1) the claim arises out of the same transaction or occurrence, or series of transactions and

25    occurrences, and (2) there are commons questions of law or fact. Fed. R. Civ. P. 20(a)(2);

26    Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). The “same transaction” requirement
27    refers to similarity in the factual background of a claim. Id. at 1349. Only if the defendants are

28    properly joined under Rule 20(a) will the Court review the other claims to determine if they may
                                                          5
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 6 of 14


 1    be joined under Rule 18(a), which permits the joinder of multiple claims against the same party.

 2            Plaintiff’s complaint joins claims which are unrelated. The claims for conduct on dates of

 3    January 28, 2020 and February 14–16, 2020 are not related to claims for the assault on January 4,

 4    2020. Plaintiff may not bring allegations for different constitutional violations on later dates

 5    merely because he was assaulted on January 4, 2020. Plaintiff may not join claims for disability

 6    accommodations with unrelated claims for assault. As Plaintiff is attempting to bring multiple

 7    claims that arose from different and unrelated occurrences, his complaint violates Federal Rules

 8    of Civil Procedure 18 and 20.

 9                    3.      Eleventh Amendment Immunity

10            Plaintiff has sued each of the defendants in their official capacities. A suit against a public

11    employee in his official capacity is equivalent to a claim against the employer, Kentucky v.

12    Graham, 473 U.S. 159, 166 (1985); Center for Bio-Ethical Reform, Inc. v. Los Angeles Cty.

13    Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2008), cert. denied, 555 U.S. 1098 (2009). “Suits

14    against state officials in their official capacity . . . should be treated as suits against the State.”

15    Hafer v. Melo, 502 U.S. 21, 25 (1991); Holley v. Cal. Dep’t of Corr., 599 F.3d 1108, 1111 (9th

16    Cir. 2010) (treating prisoner’s suit against state officials in their official capacities as a suit

17    against the state of California).

18            “The Eleventh Amendment bars suits for money damages in federal court against a state,

19    its agencies, and state officials acting in their official capacities.” Aholelei v. Dep’t of Public

20    Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). Indeed, the Eleventh Amendment prohibits federal
21    courts from hearing a Section 1983 lawsuit in which damages or injunctive relief is sought against

22    a state, its agencies (such as CDCR) or individual prisons, absent “a waiver by the state or a valid

23    congressional override. . . .” Dittman v. California, 191 F.3d 1020, 1025 (9th Cir. 1999). “The

24    Eleventh Amendment bars suits which seek either damages or injunctive relief against a state, ‘an

25    arm of the state,’ its instrumentalities, or its agencies.” See Fireman’s Fund Ins. Co. v. City of

26    Lodi, Cal., 302 F.3d 928, 957 n.28 (9th Cir. 2002) (internal quotation and citations omitted), cert.
27    denied, 538 U.S. 961 (2003). “The State of California has not waived its Eleventh Amendment

28    immunity with respect to claims brought under § 1983 in federal court. . . .” Dittman, 191 F.3d at
                                                            6
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 7 of 14


 1    1025–26 (citing Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985)); see also Brown v.

 2    Cal. Dep’t. of Corrs., 554 F.3d 747, 752 (9th Cir. 2009) (finding California Department of

 3    Corrections and California Board of Prison Terms entitled to Eleventh Amendment immunity).

 4           To the extent that Plaintiff seeks damages from Defendants in their official capacities, the

 5    Eleventh Amendment bars Plaintiff's suit. See Mitchell v. Washington, 818 F.3d 436, 441 (9th

 6    Cir. 2016). To the extent Plaintiff seeks prospective declaratory or injunctive relief, only

 7    cognizable claims against them may go forward. See Armstrong v. Wilson, 124 F.3d 1019, 1025

 8    (9th Cir. 1997).

 9           Further, Plaintiff has named Corcoran as a defendant. As Corcoran is within CDCR and

10    CDCR is a state agency, it is therefore immune from suit under the Eleventh Amendment. See

11    Will v. Michigan Dep't of State Police, 491 U.S. 58, 66 (1989) (“Section 1983 provides a federal

12    forum to remedy many deprivations of civil liberties, but it does not provide a federal forum for

13    litigants who seek a remedy against a State for alleged deprivations of civil liberties.”); Pennhurst

14    State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (holding that Eleventh Amendment

15    immunity extends to state agencies.)

16                   4.      Eighth Amendment

17                           a.      Excessive Force

18           The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

19    Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

20    punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);
21    Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105–06 (1976).

22    Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

23    and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

24    by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

25           However, not “every malevolent touch by a prison guard gives rise to a federal cause of

26    action.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). “The Eighth Amendment's prohibition of
27    cruel and unusual punishments necessarily excludes from constitutional recognition of de minimis

28    uses of physical force, provided that the use of force is not of a sort repugnant to the conscience
                                                         7
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 8 of 14


 1    of mankind.” Id. at 9–10 (citations and quotations omitted); Oliver v. Keller, 289 F.3d 623, 628

 2    (9th Cir. 2002) (Eighth Amendment excessive force standard examines de minimis uses of force,

 3    not de minimis injuries). What violates the Eighth Amendment is “the unnecessary and wanton

 4    infliction of pain,” i.e., infliction of suffering that is “totally without penological justification.”

 5    Rhodes v. Chapman, 452 U.S. 337, 346 (1981).

 6            For claims of excessive physical force, the issue is “whether force was applied in a good-

 7    faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

 8    Hudson, 503 U.S. at 7. Relevant factors for this consideration include “the extent of injury . . . [,]

 9    the need for application of force, the relationship between that need and the amount of force used,

10    the threat ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the

11    severity of a forceful response.’ ” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986)).

12    Finally, because the use of force relates to the prison’s legitimate penological interest in

13    maintaining security and order, the court must be deferential to the conduct of prison officials.

14    See Whitley, 475 U.S. at 321–22.

15            Plaintiff states a cognizable claim against Defendants Navarro, Neve, Allison and John

16    Doe 1 for excessive force for the incident on January 4, 2020.

17                            b.      Failure to Protect

18            While the Eighth Amendment requires prison officials to provide prisoners with the basic

19    human needs, including reasonable safety, it does not require that the prisoners be comfortable

20    and provided with every amenity.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982). To
21    establish a failure to protect claim, the prisoner must establish that prison officials were

22    deliberately indifferent to a sufficiently serious threat to the prisoner's safety. Farmer v. Brennan,

23    511 U.S. 825, 837 (1994). “ ‘Deliberate indifference’ has both subjective and objective

24    components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner

25    must show that “the official [knew] of and disregard[ed] an excessive risk to inmate . . . safety;

26    the official must both be aware of facts from which the inference could be drawn that a
27    substantial risk of serious harm exists, and [the official] must also draw the inference.” Farmer,

28    511 U.S. at 837. “Liability may follow only if a prison official ‘knows that inmates face a
                                                           8
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 9 of 14


 1    substantial risk of serious harm and disregards that risk by failing to take reasonable measures to

 2    abate it.’ ” Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).

 3           Plaintiff alleges that Defendant John Doe 2 and Defendant Jane Doe failed to intervene in

 4    the January 4, 2020 incident. Plaintiff fails to state a cognizable claim against Defendant John

 5    Doe 2, the control officer. Plaintiff alleges that once John Doe 1 opened his cell door, Plaintiff

 6    was escorted to the classification room, where the door was closed. Plaintiff fails to allege any

 7    factual support that Defendant John Doe 2 could see or was aware what was happening to

 8    Plaintiff inside the closed room.

 9           Also, Plaintiff fails to allege a cognizable claim against Defendant Jane Doe. Plaintiff

10    fails to allege any factual support that Defendant John Doe 2 could see or was aware what was

11    happening to Plaintiff inside the closed room. Plaintiff fails to allege that these prison officials

12    were deliberately indifferent to a sufficiently serious threat to the prisoner’s safety.

13                           c.      Lack of Meals

14           Adequate food is a basic human need protected by the Eighth Amendment. See Keenan v.

15    Hall, 83 F.3d 1083, 1091 (9th Cir. 1996), amended, 135 F.3d 1318 (9th Cir. 1998). The Eighth

16    Amendment right to food was clearly established as of at least 2001. Foster v. Runnels, 554 F.3d

17    807, 815 (9th Cir. 2009). Denial of food service presents a sufficiently serious condition to meet

18    the objective prong of the Eighth Amendment deliberate indifference analysis. Id. at 812–13; see,

19    e.g., id. at 812 (denial of 16 meals over 23 days was “a sufficiently serious deprivation because

20    food is one of life's basic necessities”); and id. at 812 n.1 (denial of 2 meals over 9-week period
21    was not sufficiently serious to meet objective prong of Eighth Amendment deliberate

22    indifference).

23           Plaintiff alleges he missed 2 meals over three days. It is not clear from the allegations of

24    the complaint that, objectively, plaintiff's deprivation of food was sufficiently serious to form the

25    basis of an Eighth Amendment claim. “The Eighth Amendment ‘requires only that prisoners

26    receive food that is adequate to maintain health.’ ” Mendiola-Martinez v. Arpaio, 836 F.3d 1239,
27    1259 (9th Cir. 2016) (citing Foster, 554 F.3d at 813 n.2). Further, Plaintiff does not set forth

28    factual allegations showing that any specific defendant was subjectively aware of a serious risk to
                                                          9
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 10 of 14


 1     plaintiff’s health and that the defendant deliberately disregarded such risk. See, e.g., Foster, 554

 2     F.3d at 814. Moreover, this claim is improperly joined in violation of Rules 18 and 20.

 3                             d.      Deliberate Indifference to Serious Medical Need

 4             To allege a claim of deliberate indifference, plaintiff must show he had a serious medical

 5     need and defendants were deliberately indifferent to that need. A medical need is serious “if the

 6     failure to treat the prisoner's condition could result in further significant injury or the

 7     ‘unnecessary and wanton infliction of pain.’ ” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.

 8     1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

 9     (en banc). Indications of a serious medical need include “the presence of a medical condition that

10     significantly affects an individual’s daily activities.” Id. at 1059–60. By establishing the existence

11     of a serious medical need, a prisoner satisfies the objective requirement for proving an Eighth

12     Amendment violation. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

13             Plaintiff fails to state a cognizable claim. Plaintiff fails to include any factual allegations

14     as to which Defendant knew what about his condition and what actions each Defendant did or did

15     not take. As to Defendant nurse Jane Doe, Plaintiff alleges that by the time he was wheeled out of

16     the room, all the blood had been wiped off of his face and legs and hands. Plaintiff fails to allege

17     factual support that she was subjectively and objectively aware of the need for medical care.

18                             e.      Verbal Harassment

19             Plaintiff alleges that after the January 4, 2020 incident, he was harassed by officers.

20     Allegations of name-calling, verbal abuse, or threats generally fail to state a constitutional claim
21     under the Eighth Amendment, which prohibits cruel and unusual punishment. See Keenan v. Hall,

22     83 F.3d 1083, 1092 (9th Cir. 1996) (“[V]erbal harassment generally does not violate the Eighth

23     Amendment.”), opinion amended on denial of reh'g, 135 F.3d 1318 (9th Cir. 1998); see also Gaut

24     v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (holding that a prisoner's allegations of threats

25     allegedly made by guards failed to state a cause of action). Even in cases concerning “abusive

26     language directed at [a plaintiff's] religious and ethnic background, ‘verbal harassment or abuse is
27     not sufficient to state a constitutional deprivation under 42 U.S.C. § 1983.’ ” Freeman v. Arpaio,

28     125 F.3d 732, 738 (9th Cir. 1997) (quoting Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.
                                                           10
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 11 of 14


 1     1987)) (alterations omitted), abrogated on other grounds by Shakur v. Schriro, 514 F.3d 878 (9th

 2     Cir. 2008). However, verbal harassment may violate the constitution when it is “unusually gross

 3     even for a prison setting and [is] calculated to and [does] cause [plaintiff] psychological damage.”

 4     Cox v. Kernan, 2019 WL 6840136, at *5 (E.D. Cal. Dec. 16, 2019) (alterations in original)

 5     (quoting Keenan, 83 F.3d 1083 at 1092). In affirming in an unpublished opinion, the Ninth

 6     Circuit quoted Freeman: “As for being subjected to abusive language directed at [one's] religious

 7     and ethnic background, verbal harassment or abuse . . . is not sufficient to state a constitutional

 8     deprivation under 42 U.S.C. § 1983.” Zavala, 348 F. App'x at 213 (quoting Freeman, 125 F.3d at

 9     738).

10                      5.      First Amendment

11                              a.      Retaliation

12               “Prisoners have a First Amendment right to file grievances against prison officials and to

13     be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

14     (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). “Within the prison context, a

15     viable claim of First Amendment retaliation entails five basic elements: (1) An assertion that a

16     state actor took some adverse action against an inmate (2) because of (3) that prisoner’s protected

17     conduct, and that such action (4) chilled the inmate's exercise of his First Amendment rights, and

18     (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408

19     F.3d 559, 567-68 (9th Cir. 2005). To state a cognizable retaliation claim, Plaintiff must establish a

20     nexus between the retaliatory act and the protected activity. Grenning v. Klemme, 34 F.Supp.3d
21     1144, 1153 (E.D. Wash. 2014).

22               Here, although Plaintiff contends that he was subjected to retaliation, Plaintiff's

23     allegations are insufficient to demonstrate any “adverse action” that chilled Plaintiff’s First

24     Amendment rights and that did not reasonably advance a legitimate correctional goal. Plaintiff's

25     conclusory allegation is insufficient to state a claim. Accordingly, Plaintiff fails to state a

26     cognizable claim for retaliation. Further, this claim is improperly joined in violation of Rules 18
27     and 20.

28     ///
                                                            11
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 12 of 14


 1                            b.      Mail

 2            Under the First Amendment, prisoners have a right to send and receive mail. Witherow v.

 3     Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per curiam). However, a prison may adopt regulations or

 4     practices for inmate mail which limit a prisoner’s First Amendment rights as long as the

 5     regulations are “reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S.

 6     78, 89, (1987). “When a prison regulation affects outgoing mail as opposed to incoming mail,

 7     there must be a ‘closer fit between the regulation and the purpose it serves.’ ” Witherow, 52 F.3d

 8     at 265 (quoting Thornburgh v. Abbott, 490 U.S. 401, 412 (1989)). Courts have also afforded

 9     greater protection to legal mail than non-legal mail. See Thornburgh, 490 U.S. at 413. Isolated

10     incidents of mail interference or tampering will not support a claim under section 1983 for

11     violation of plaintiff's constitutional rights. See Davis v. Goord, 320 F.3d 346, 351 (2d. Cir.

12     2003); see also Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999) (emphasizing that a temporary

13     delay or isolated incident of delay of mail does not violate a prisoner’s First Amendment rights).

14     Generally, such isolated incidents must be accompanied by evidence of an improper motive on

15     the part of prison officials or result in interference with an inmate's right of access to the courts or

16     counsel in order to rise to the level of a constitutional violation. See Smith, 899 F.2d at 944.

17            Plaintiff’s conclusory allegations of isolated instances of interference with mail are

18     insufficient to state a cognizable claim. Further, this claim is improperly joined in violation of

19     Rules 18 and 20.

20                    6.      Due Process
21            “The Fourteenth Amendment's Due Process Clause protects persons against deprivations

22     of life, liberty, or property; and those who seek to invoke its procedural protection must establish

23     that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (quotation

24     marks omitted). When a protected liberty interest is implicated, the Due Process Clause provides

25     certain procedural guarantees. Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 569 (1972).

26     The amount of process or specific procedures required vary by context and the particular interest
27     at stake. See Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

28     ///
                                                           12
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 13 of 14


 1               Plaintiff complains that Defendant Herrick did not issue an RVR for the infraction of

 2     having his window covered, in violation of Due Process, and instead informed Navarro of

 3     Plaintiff’s conduct leading to the events of January 4, 2020. Plaintiff fails to state a cognizable

 4     Due Process claim. Plaintiff does not have a Due Process right to have an RVR issued against

 5     him.

 6                       7.     Doe Defendants

 7               The use of John Does in pleading practice is generally disfavored. See Gillespie v.

 8     Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th

 9     Cir. 1999); Lopes v. Viera, 543 F.Supp.2d 1149, 1152 (E.D. Cal. 2008). Plaintiff is hereby

10     advised that the court cannot order service of a Doe defendant because the United States Marshal

11     cannot serve a Doe defendant. Plaintiff will be required to identify him or her with enough

12     information to locate the defendant for service of process. For service to be successful, the

13     Marshal must be able to identify and locate defendants. Once the identify of a Doe defendant is

14     ascertained, Plaintiff must file a motion to amend his complaint only to identify the identified

15     Doe defendant so that service by the United States Marshal can be attempted.

16     III.      Conclusion and Recommendation

17               Based on the above, the Court finds that Plaintiff’s complaint states cognizable claims

18     against Defendants Navarro, Neve, Allison, and John Doe 1 for excessive force for the incident

19     on January 4, 2020 in violation of the Eighth Amendment.

20               However, Plaintiff’s complaint fails to state any other cognizable claims for relief, or the
21     claims are improperly joined with other unrelated claims in violation of Federal Rule of Civil

22     Procedure 18.

23               Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a

24     District Judge to this action.

25               Furthermore, it is HEREBY RECOMMENDED that:

26            1. This action proceed on Plaintiff’s complaint, filed April 9, 2021, (ECF No. 1), against
27               Defendants Navarro, Neve, Allison, and John Doe 1 for excessive force in violation of the

28               Eighth Amendment, arising from the incident on January 4, 2020; and
                                                           13
     Case 1:21-cv-00600-NONE-BAM Document 12 Filed 08/02/21 Page 14 of 14


 1        2. All other claims and defendants be dismissed based on Plaintiff’s failure to state claims

 2            upon which relief may be granted or failure to properly join claims pursuant to Federal

 3            Rule of Civil Procedure 18.

 4                                                       ***

 5            These Findings and Recommendations will be submitted to the United States District

 6     Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

 7     being served with these Findings and Recommendations, Plaintiff may file written objections

 8     with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings

 9     and Recommendations.” Plaintiff is advised that the failure to file objections within the specified

10     time may result in the waiver of the “right to challenge the magistrate’s factual findings” on

11     appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

12     F.2d 1391, 1394 (9th Cir. 1991)).

13
       IT IS SO ORDERED.
14

15        Dated:     August 2, 2021                             /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         14
